DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-8, 13-15, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8, and 15 of US Patent 10,848,525 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the application's claims 1, 6-8, 13-15, 19, and 20 merely broaden the scope of the patented claims 1, 6-8, and 15 by excluding certain limitations of the parent claims. The application's claims are nearly identical in every other aspect to the patented claims. Thus, the applicant is attempting to broaden the patented claims by excluding certain limitations in the application's claims, and it would have been obvious to one skill in the art, at the time of the invention, to omit such limitations. If the application allowed the application would grant broader protection to the applicant.
Claims 1, 6-8, and 15 of the patented contain(s) every element of claims 1, 6-8, 13-15, 19, and 20 of the instant application and thus anticipate the claim(s) of the instant application. Claims 1, 6-8, 13-15, 19, and 20 of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 Fed. Cir. 1998 (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). Claims 1, 6-8, 13-15, 19, and 20 are generic to the species of invention covered by claims 1, 6-8, and 15 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985 (holding that an earlier species disclosure in the prior art defeats any generic claim). This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944,214 USPQ 761,767 (CCPA 1982).  Accordingly, absent a terminal disclaimer, claims 1, 6-8, 13-15, 19, and 20 were properly rejected under the doctrine of obviousness-type double patenting.  In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993). 
Allowable Subject Matter
Claims 2-5, 9-12, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record Li et al (US Publication 2020/0178336 A1) discloses a method (fig. 9) and a device (AMF), comprising: receiving 4B01, by a device, a session initiation protocol SIP registration message for an internet protocol IP multimedia subsystem IMS session, wherein the IMS session is between an IMS network and a user equipment UE (page 7 paragraph 0178); sending, by the device, a request to a subscriber management component (SMF) to established the IMS session (page 7 paragraphs 0180-0181); and configuring, by the device, the user plane resources to perform the user plane operation for the IMS session (page 7 paragraphs 0182-0183). However, the prior art of record fails to teach or make obvious for “the platform information identifies a location of a platform device associated with a user plane function UPF for the IMS session, and a location of a platform device associated with a session management function SMF for the IMS session; selecting, by the device and based on the platform information, a user plane component of the IMS network, and configuring, by the device, the user plane component to perform a user plane operation for the IMS session”, when such platform information and user plane component are considered within the specific structure or combination of steps recited in the method of claim 1 or in the device of claims 8 and 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUC T DUONG/Primary Examiner, Art Unit 2467